[NOT FOR PUBLICATION NOT TO BE CITED AS PRECEDENT]
               United States Court of Appeals
                   For the First Circuit

No. 98-2019

                        UNITED STATES,

                     Plaintiff, Appellee,

                              v.

  ONE 1986 MERCEDES BENZ 330E VIN WDBEA30D89A309533, ET AL.,

                   Defendants, Appellants.

         APPEAL FROM THE UNITED STATES DISTRICT COURT

              FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Edward F. Harrington, U.S. District Judge]

                            Before

                   Boudin, Circuit Judge,
              Campbell, Senior Circuit Judge,
                 and Stahl, Circuit Judge.

   Augustine A. Ahanon on brief pro se.
   Donald K. Stern, United States Attorney, and Shelbey D.
Wright, Assistant U.S. Attorney, on brief for appellee.

October 15, 1999

          Per Curiam.  Appellant Augustine A. Ahanon appeals
from the district court's decision to grant the motion of the
United States for entry of default and summary judgment in this
civil forfeiture in rem action.  We affirm the judgment of the
district court because Ahanon failed to raise in the district
court the arguments he presents on appeal.  "Our law is clear
that a party ordinarily may not raise on appeal issues that
were not seasonably advanced (and, hence, preserved) below." 
Daigle v. Maine Med. Ctr., Inc., 14 F.3d 684, 687 (1st Cir.
1994).  This rule "applies with full force to constitutional
challenges."  Id. at 688.  Appellant thus has waived his
arguments regarding insufficient notice and the failure of the
district court to treat his letter as the functional equivalent
of a claim.
          Affirmed.  See Local Rule 27.1.